
	

114 HRES 243 IH: Expressing the sense of the House of Representative in respect to promoting a strong national energy policy that supports the innovative and hard-working men and women in the oil and gas industry who have led the charge in a United States energy revolution.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 243
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mr. Conaway submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representative in respect to promoting a strong national
			 energy policy that supports the innovative and hard-working men and women
			 in the oil and gas industry who have led the charge in a United States
			 energy revolution.
	
	
 Whereas the United States is blessed by an abundance of natural resources and strong entrepreneurial, creative, and industrious spirit;
 Whereas pioneering techniques such as horizontal drilling and hydraulic fracturing have sparked an unprecedented boom in oilfields in Texas, Pennsylvania, North Dakota, Ohio, Colorado, and across the country;
 Whereas the United States has become a global leader in both oil and natural gas exploration due solely to the tireless and innovative efforts of every wildcatter, roustabout, roughneck, driller, derrickman, toolpusher, landman, company man, and many more;
 Whereas the economic impact of the boom created by the technological advances is felt throughout communities and industries outside of the oilfield through job creation and increased market demand;
 Whereas the oil and natural gas industry has continued to be a bright spot supporting thousands of jobs in a sluggish economy strapped by burdensome regulatory overreach and antiquated policies of bygone eras;
 Whereas the United States depends on their exhaustive hours and dangerous work to power homes, pave roads, fuel cars, farm lands, and everything that keeps the Nation running;
 Whereas the United States depends on their exhaustive hours and dangerous work to increase our energy independence, bolster national security, create jobs, and promote economic growth; and
 Whereas the House of Representatives recognizes that the United States energy policies must be as adaptive and innovative as the hard-working men and women in the oil patch: Now, therefore, be it
	
 That the House of Representatives supports policies that— (1)cut through bureaucratic red tape to encourage domestic energy resurgence;
 (2)reduce harmful, job-killing regulations; and (3)eliminate an obsolete, decades-old crude oil export ban to reduce price volatility, increase market stability, and promote economic growth.
			
